Citation Nr: 0414452	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  97-10 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
breast as a result of medical treatment by the Department of 
Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and husband


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from July 1958 to May 1960.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in January 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability of the right breast as a result of VA medical 
treatment.

By a decision of June 12, 1998, the Board denied the 
veteran's appeal.  She appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a memorandum decision issued on September 14, 2000, the 
Court vacated the Board's decision and remanded the case to 
the Board for further proceedings.

The Board remanded the claim in April 2001 for additional 
evidentiary development.  Due process concerns and the need 
for additional evidentiary development led to another remand 
by the Board in February 2003.  In April 2004, the Board 
concluded that the claim required a specialist's opinion and 
referred the case for an medical expert opinion as set forth 
in VHA Directive 2000-049.  A VA physician provided an expert 
opinion in April 2004.  The case is now before the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The competent medical evidence indicates that the veteran 
suffered additional disability of the right breast as a 
result of VA failure to examine, diagnose and treat her in 
March 1995.

CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the right breast as a result of VA 
medical treatment is warranted.  38 U.S.C.A. § 1151 (prior to 
October 1, 1997); 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106- 475, 114 
Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West 2002).  VA has issued final regulations to 
implement these statutory changes.   See 66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).

These provisions redefine the obligations of VA with respect 
to the duty to assist and include an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim.  Therefore, no further 
development is needed.

The veteran contends that a "benign-appearing" right breast 
nodule noted in November 1994 progressed to a mass that she 
discovered in January 1996; and that a biopsy of the nodule 
should have been performed at that time, which might have 
disclosed a malignancy.  The appellant also argues that the fact 
that she did not have a mammogram in November 1995 was due solely 
to an omission by VA or by the fee-basis facility to schedule an 
appointment for a mammogram, and notify her of the appointment, 
and that a mammogram in November 1995 would have disclosed 
malignancy.  The appellant argues that she did not make such an 
appointment herself because VA made her appointments and then 
notified her of them.

The record before the Board contains service medical records and 
post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not required 
when the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Turning to the pertinent medical history of the case, a mammogram 
performed in December 1992 at the Mammography Center revealed 
dense mammary parenchyma with no secondary signs of malignancy.  
Correspondence was sent to the appellant informing her that a 
short-interval follow-up mammogram was needed, and that she 
should contact her doctor.  The Mammography Center reported to 
the VA medical center that the veteran's case warranted close 
follow-up.

In June 1993, a mammogram at the Mammography Center showed no 
significant change since December 1992, and no radiographic signs 
of malignancy.  Correspondence was sent to the veteran informing 
her that there was no suspicion of breast cancer, and that her 
next mammogram should be in June 1994.  The Mammography Center 
reported to the VA medical center that the veteran was being 
encouraged to continue monthly breast self- examinations and 
annual physical examinations.

In November 1994, at King's Daughters Medical Center, a mammogram 
showed no radiographic evidence of malignancy.  There was, 
according to the report of the procedure, a "benign-appearing 
nodule in the upper outer quadrant of the right breast measuring 
1.5 centimeters, consistent with fibroadenoma or cyst."  A 
follow-up mammogram in one year was recommended. 

A March 1995 VA Woman's Wellness progress note indicates that the 
veteran was seen with the complaint that her hair had been 
falling out since she had changed blood pressure medications.  
The report provides that she had undergone a breast examination 
in August 1994, and a mammogram in December 1994.  A lump on her 
right breast had been found on her last breast examination and 
she was told that it was all right.  The remainder of the 
progress note fails to indicate that she was provided any breast 
examination at that time.  

VA treatment records show that on March 4, 1996, the veteran was 
seen at a walk-in clinic.  A 65-millimeter hard mass in the right 
breast was found from the supra-areolar area through the 
retroareolar area.  A mammogram that day showed two palpable 
nodules in the right breast and one nodule in the extreme right 
axilla.  A biopsy was performed later in March 1996, and the 
pathology report showed a malignant tumor in the right breast and 
carcinoma in the lymph nodes.  In April 1996, at the VA medical 
center (VAMC), the veteran underwent a right modified radical 
mastectomy.

The Board requested a specialist's opinion in April 2004.  In 
an April 2004 expert opinion, a VA physician who is an 
Assistant Chief of Clinical Oncology at a VAMC, noted that 
she had been asked to address the veteran's case.  In her 
report, she set forth the significant details of the 
veteran's past medical history.  Referring to the Board's 
questions, the VA medical expert stated that, given the large 
size of the veteran's tumor in March 1996 and its generally 
slow-growing nature, it was more likely than not that four 
months earlier (in November 1995, the date the veteran 
alleges VA failed to provide a breast examination) the tumor 
would still have been too large for the veteran to have 
undergone breast-conserving surgery.  

However, the VA medical expert further stated in the April 
2004 opinion that the more important question was whether the 
tumor could have been detected a year or more earlier than it 
was.  She noted that the veteran's type of tumor was 
sometimes difficult to detect on routine mammography.  The 
physician observed that it would be helpful to have the 
mammograms now reviewed by an expert mammographer to 
determine if there was enough evidence at the time to 
recommend a biopsy.  The VA medical expert, added, however, 
that it was important to stress that despite what the 
mammogram finds, if a suspicious mass is palpable on breast 
examination, a biopsy is recommended.  The clinician noted 
that, although the legibility was poor, it did not appear in 
the present case that a breast examination was conducted 
during the March 1995 Woman's Wellness visit or in any 
subsequent visits that year.  The medical expert provided 
cites to medical texts in her opinions.  

Turning to the relevant law, Title 38, United States Code § 
1151 provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
or death by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As the veteran 
filed her claim prior to October 1, 1997, the only issue 
before the Board is whether the veteran has additional 
disability of the right breast as a result of VA treatment.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2003).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran. "Necessary consequences" are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3).

Based on a thorough review of the record, the Board finds 
that the evidence supports the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the right breast as a result of VA 
medical treatment.  The Board reaches this conclusion based 
on a different rationale than that set forth by the veteran.  

The Board finds that the March 1995 VA Woman's Wellness 
progress note, and the April 2004 VA medical expert's 
opinion, that was based, in part, on that progress note, 
constitute competent medical evidence that VA failed to 
conduct a breast examination at that time despite a November 
1994 mammogram finding of a nodule in the upper outer 
quadrant of the right breast.  While the nodule was believed 
to be benign in appearance, subsequent examinations 
eventually confirmed a diagnosis of  cancer in the same 
breast and that the VA medical expert noted that, if a 
suspicious mass would have been palpable on breast 
examination on the follow-up visit in March 1995, a biopsy 
would have been recommended.  It is not clear from the record 
that a mass would have been palpable at that time but given 
the earlier mammogram finding and the location of the 
eventual diagnosis of breast cancer, the Board finds that the 
evidence is in relative equipoise as to whether VA's failure 
to conduct the breast examination in March 1995 resulted in 
it's failure to do an earlier biopsy, which would have 
confirmed the breast carcinoma earlier, thereby resulting in 
less invasive surgical treatment.  

The Board finds that the April 2004 VA medical expert opinion 
is probative to the issue at hand.  It is offered by an 
clinician with relevant medical expertise, a physician who is 
an Assistant Chief of Clinical Oncology at a VAMC.  It is 
also  based on a review of the entire medical record and is 
supported by a rationale with specific citations to the 
clinical record and medical texts.  While the Board is 
cognizant of the medical expert's recommendation for further 
review of this case by a mammographer and, based on her 
comments, the answer to the question of whether an earlier 
evaluation would have detected the breast cancer sooner so as 
to prevent the more invasive surgical treatment that the 
veteran underwent would have to be based, in part, on some 
degree of speculation, the Board finds that the evidence as a 
whole, to include the recent opinion from VHA, places the 
evidence in relative equipoise on this question.

In light of the foregoing, the Board finds that, with 
application of the doctrine of reasonable doubt, the evidence 
supports the veteran's claim that she incurred additional 
disability of the right breast as a result of VA treatment.  
Accordingly, entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151, for additional disability of the right 
breast as a result of VA medical treatment, is warranted.  
38 U.S.C.A. § 1151 (prior to October 1, 1997); 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.358.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the right breast 
as a result of VA medical treatment is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



